Title: From Alexander Hamilton to Benjamin Williamson, 12 November 1799
From: Hamilton, Alexander
To: Williamson, Benjamin


          
            Sir,
            Nov. 12th. 1799
          
          It is the wish of Mr. Swan the Pay Master General that you should repair to Philadelphia as soon as possible in order to receive your instructions, and money for the pay of the troops.
          You will therefore procee repair there accordingly—
          With cons
          Capn. Williamson
        